Citation Nr: 0406250	
Decision Date: 03/09/04    Archive Date: 03/19/04	

DOCKET NO.  96-07 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a 
transurethral resection of the prostate (TURP).

2.  Entitlement to a higher (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 RO decision which 
denied service connection for residuals of a TURP.  The RO 
also granted service connection and a noncompensable rating 
for bilateral hearing loss, and the veteran appeals for a 
higher rating.  In February 1999, the Board remanded these 
issues to the RO for further evidentiary development.

The present Board decision addresses the issue of entitlement 
to a higher rating for bilateral hearing loss.  The issue of 
service connection for residuals of a TURP is addressed in 
the remand at the end of the decision.


FINDINGS OF FACT

A veteran's service-connected bilateral hearing loss is 
manifested by Level III hearing in both ears.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (1998 and 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends his service-connected bilateral hearing 
loss warrants a higher (compensable) rating.

Through correspondence, the rating decision, the statement of 
the case, and supplemental statements of the case, the 
veteran has been notified with regard to the evidence 
necessary to substantiate this claim, and of his and the VA's 
respective duties to obtain evidence.  All pertinent 
identified medical records have been obtained, and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The regulations pertaining to rating hearing loss were 
revised effective June 10, 1999.  See 64 Fed.Reg. 25202 
(1999).  As the veteran's claim was pending when the 
regulations changed, either the old or new rating criteria 
may apply, whichever are more favorable to the veteran, 
although the new criteria are only applicable to the period 
of time since their effective date.  VAOPGCPREC 3- 2000.  
However, given audiology test results in this case, there 
have been no changes in the rating criteria which would 
affect the rating in the instant case.  

Under either the old or new rating criteria, the basic method 
of rating bilateral hearing loss is based on examination 
results including a controlled speech discrimination test 
(Maryland CNC), and a puretone audiometry test of puretone 
decibel thresholds at 1000, 2000, 3000, and 4000 Hertz, with 
an average puretone threshold obtained by dividing these 
thresholds by four.  Once these test results have been 
obtained, they are applied to tables of the rating schedule 
in order to derive the percentage rating to be assigned.  38 
C.F.R. § 4.85.

Under the new rating criteria which became effective on June 
10, 1999, there is an alternative method of rating hearing 
loss in defined instances of exceptional patterns of hearing 
loss.  However, the audiology test results in the present 
case do not fit the criteria for an exceptional pattern of 
hearing.  See 38 C.F.R. § 4.86 (2003).  Thus the veteran's 
hearing loss is to be rated by the conventional method 
described above.  

The RO granted service connection and a noncompensable level 
for bilateral hearing loss effective April 28, 1994.  

A VA audiological examination in August 1999 revealed right 
ear decibel thresholds of 35, 40, 75, and 95 at the 
respective frequencies of 1000, 2000, 3000, and 4000 hertz; 
the average decibel threshold for these frequencies was 61.  
As to the left ear, the decibel thesholds for these 
frequencies were, respectively, 30, 40, 80, and 85; the 
average decibel threshold for these frequencies was 59.  The 
examination noted speech recognition ability of 90 percent in 
the right ear and 86 percent in the left ear.  Applying this 
information to the tables of the rating schedule indicates 
the veteran has Level III hearing in both ears, and such 
warrants a 0 percent rating for bilateral hearing loss under 
Diagnostic Code 6100.  

A VA audiological examination in October 2002 showed decibel 
thresholds for the right ear of 40, 40, 75, and 90, 
respectively, at the frequencies of 1000, 2000, 3000, and 
4000 hertz; the average for these frequencies was 61 
decibels.  For the left ear at these same frequencies, the 
decibel thesholds were, respectively, 35, 45, 80, and 80; 
with the average for these frequencies being 60 decibels.  
Speech recognition ability was 88 percent in the right ear 
and 84 percent in the left ear.  Applying this information to 
the tables of the rating schedule again indicates the veteran 
has Level III hearing in both ears, and such warrants a 0 
percent rating for bilateral hearing loss under Diagnostic 
Code 6100.  

The Board notes that the claims folder contains some 
additional audiological examinations, but those examinations 
are in the form of graphs and charts, and do not contain 
sufficient detail for rating purposes.  

Based on the medical evidence, the veteran's bilateral 
hearing loss has been properly rated 0 percent since the 
effective date of service connection.  There are no periods 
of time since the effective date of service connection during 
which the requirements for a compensable rating are shown, 
and thus higher "staged ratings" are not warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The preponderance of the evidence is against the claim for a 
higher (compensable) rating for bilateral hearing loss.  Thus 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

A higher (compensable) rating for bilateral hearing loss is 
denied.


REMAND

The remaining issue on appeal is service connection for 
residuals of a TURP.  The Board finds there is a further VA 
duty to assist the veteran with this claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159

The evidence shows the veteran underwent a TURP in 1993 as 
treatment for benign prostatic hyperplasia (BPH) which was 
first diagnosed many years after service.  He essentially 
contends that secondary service connection is warranted for 
BPH/TURP residuals, on the theory that such were caused or 
aggravated by service-connected prostatitis.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

In February 1999, the Board remanded this case to obtain a 
medical opinion on the etiology of the veteran's current 
BPH/TURP residuals, including whether this condition was 
caused or aggravated by his service-connected prostatitis.  
In October 2002, a VA urology examination was conducted.  In 
a February 2003 addendum, the VA examiner commented that the 
veteran's service-connected prostatitis had "little 
association" with the current urological problems.  

In a February 2004 written presentation to the Board, the 
veteran's representative argued that a clarifying medical 
opinion should be provided.  The Board agrees that another 
opinion would be helpful.  The Board also notes that the 
February 2003 VA examination addendum mentions that the 
veteran had recently received additional genitourinary 
treatment including surgery.  Updated treatment records 
should be obtained.  

Accordingly, this issue is remanded for the following:  

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of VA and non-VA treatment for 
prostate problems since service, and 
particularly since January 2003.  The RO 
should then obtain copies of the related 
medical records that are not already in 
the claims folder.

2.  The RO should then have the veteran 
undergo another VA examination to 
determine the nature and etiology of 
claimed residuals of BPH/TURP.  The 
claims folder should be provided to and 
reviewed by the doctor.  Based on 
examination findings, a review of 
historical records, and medical 
principles, the doctor should provide a 
medical opinion, with full rationale, on 
the etiology of the veteran's current 
BPH/TURP residuals, including whether 
they were caused or worsened by service-
connected prostatitis.
  
3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for residuals of a 
TURP.  If the claim remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



